*533ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-118, recommending that as matter of final discipline pursuant to Rule l:20-13(c), STEYEN R. FRENCH, formerly of CRANFORD, who was admitted to the bar of this State in 2002, and who has been temporarily suspended from the practice of law since April 8, 2014, be disbarred based on his criminal conviction in the Commonwealth of Pennsylvania for bank robbery, simple assault, and terroristic threats, conduct that in New Jersey violates RPC 8.4(b)(commission of a criminal act that reflects adversely on a lawyer’s honesty, trustworthiness, or fitness as a lawyer);
And STEVEN R.FRENCH having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that STEVEN R. FRENCH be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that STEVEN R. FRENCH be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that STEVEN R. FRENCH comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.